Citation Nr: 0831071	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-37 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, and if so, whether service 
connection is warranted for the claimed disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The RO denied the veteran entitlement to service connection 
for a neck injury in May 2004.  The veteran submitted 
evidence from his private physician and lay statements 
regarding the neck disability in September 2005.  It is 
unclear whether the veteran intended to reopen the service 
connection claim for a neck injury.  See 38 C.F.R. § 3.157.  
However, it appears that the RO interpreted the additional 
evidence as an informal claim to reopen the issue of 
entitlement to service connection for residuals of a neck 
injury.  Accordingly, that matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In May 2004, the RO denied the claim for service 
connection for a back injury.  The veteran did not appeal 
this decision within the one-year time limit.

2.  Evidence associated with the claims file since the May 
2004 rating decision was not of record at the time of the May 
2004 decision and relates to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for residuals of a back injury.

3.  The competent medical evidence of record reveals that the 
veteran's current thoracic spine disability is etiologically 
related to an injury that occurred during military service.

4.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with a left knee 
disability.

6.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with bilateral 
hearing loss.

7.  The competent evidence of record does not show a 
continuity of symptomatology for the claimed tinnitus.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  The evidence received subsequent to the May 2004 rating 
decision is new and material, and the claim of entitlement to 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) and (c) (2007).

3.  Residuals of a thoracic back injury were incurred as a 
result of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  

4.  A left knee disability was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in January 2006, March 2006 and May 2006 
informed the veteran of what evidence was required to 
substantiate his claims for service connection for bilateral 
knee disability, bilateral hearing loss and tinnitus.  The 
veteran was informed of his and VA's respective duties for 
obtaining evidence.  The VCAA letters requested the veteran 
to provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  The veteran was also provided information on 
disability rating and the effective date if his claim is 
granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  For reasons explained in detail below, 
the veteran's request to reopen the service connection claim 
for residuals of a back injury is granted by way of the 
submission of new and material evidence.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to the duty to notify in reference to that claim, 
such error was harmless and will not be further discussed.  

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, private 
nexus opinion and a VA examination report of the joints.   
The Board recognizes that the veteran was not provided a VA 
audiological examination for his service connection claims 
for hearing loss and tinnitus; however, the evidence of 
record does not warrant an examination because there is 
sufficient competent medical evidence to decide his claims.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the present case, the medical evidence of record does not 
show a current disability for the veteran's service 
connection claim of bilateral hearing loss or tinnitus.  In 
addition, there is no evidence of continuity of symptomatolgy 
for tinnitus as the evidence first indicates that the veteran 
complained of tinnitus was when he filed the claim.  
Accordingly, VA is not required to provide the veteran with a 
VA examination in conjunction with his claims.

There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  New and Material Evidence

An unappealed rating decision in May 2004 denied the 
veteran's claim of entitlement to service connection for a 
back injury on the basis that there was no medical evidence 
linking the veteran's current back disability to the 
complaints of back problems in military service.  The 
relevant evidence of record at the time of the May 2004 
rating decision consisted of service treatment records.  The 
veteran did not file a notice of disagreement after the May 
2004 rating decision.  Therefore, the May 2004 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In September 2005, a claim to reopen the issue of entitlement 
to service connection for a back disability was received.  
Evidence of record received since the May 2004 rating 
decision include lay statements from two witnesses of the 
event in service that the veteran claims caused his back 
problems, a private nexus opinion and a VA examination.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  A finally decided claim will be reopened in the 
event that new and material evidence is presented.  38 
U.S.C.A. § 5108.   "New" evidence means existing evidence 
not previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The evidence provided by the veteran to 
reopen the claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

All of the evidence received regarding the veteran's back 
disability claim since the May 2004 rating decision is 
"new" in that it was not of record at the time of the May 
2004 rating decision and it is neither cumulative nor 
redundant.  The evidence is material because it relates to 
the unestablished fact of medical evidence indicating an 
etiological link to military service, which is necessary to 
substantiate the claim.  Thus, the Board holds that the newly 
submitted evidence is so significant that it must be 
considered in order to decide the merits of this claim 
fairly, and as such, the claim for entitlement to service 
connection for residuals of a back injury must be reopened 
for full review.  38 C.F.R. § 3.156(a).



III.  Merits of the Claims for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  
Back Disability

In assessing the veteran's service connection claim for a 
back disorder, the Board must determine whether the veteran 
has a current disability.  The veteran was diagnosed with 
mild degenerative joint disease with osteopenia of the neck, 
mild compression deformity of the lower thoracic spine with 
osteopenia and osteopenia with marked loss of disc spaces at 
the level of L5-S1, L4-L5 disc with marginal osteophytes and 
vacuum phenomenon at L4-L5 in the May 2006 VA examination.  
The examiner noted that the veteran had mild degenerative 
disease in the thoracic spine with no evidence of 
spondylolisthesis.  Therefore, the competent medical evidence 
shows that the veteran has a current back disability. 

The veteran contends that his current back disability is 
related to an in-service back injury as a result of an 
accident during a jump from an airplane.  The veteran 
provided lay statements from two service members who 
witnessed the accident.  The statements are consistent with 
the veteran's claim that he was injured when he and a fellow 
service member collided during a jump in July 1966.  Service 
treatment records show that the veteran complained of a back 
problem and he told the clinician that he twisted his back on 
a jump.  See service treatment record dated in November 1966.  
The evaluation revealed paravertebral muscle spasm on the 
left.  During the separation examination in January 1968, the 
physician documented that the veteran had occasional low back 
pain. 
The veteran's private treating physician provided a favorable 
opinion in August 2005 and September 2005.  The physician 
stated that the veteran's chronic upper thoracic spine pain 
is at least as likely as not the result of injuries received 
while he was in service.  Although the letter does not state 
that the physician reviewed the claims file, the letter 
reports that the veteran provided a history of trauma to his 
upper back during an airplane jump when he was struck by 
another jumper in military service.  The history provided by 
the veteran is supported by the lay statements of two 
witnesses of the event and the service treatment records.  
Thus, the physician was not relying on unsubstantiated facts 
when he provided his favorable opinion and therefore, the 
Board finds the opinion to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  In addition, the Board 
finds it persuasive that there is no other medical evidence 
of record that contradicts the favorable private nexus 
opinion.  
Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the thoracic spine disorder is 
related to the injury in service.  Accordingly, the claim of 
entitlement to service connection for residuals of a thoracic 
spine injury is warranted.

Left Knee Disability

The medical evidence of record must show a current diagnosis 
of the claimed disability, in this case, a left knee 
disorder, for the veteran to be entitled to service 
connection.  After evaluating the veteran's left knee and 
reviewing an x-ray of that knee in May 2006, the VA examiner 
reported that he did not find a left knee condition at that 
time.  A September 2005 private physician letter noted that 
the veteran had chronic knee pain with significant 
subpatellar crepitus more on the right than the left.  The 
Board notes that symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  

The only evidence supporting a finding of a current diagnosis 
of a left knee disability consists of the lay statements from 
the veteran.  Lay persons can provide an eyewitness account 
of a veteran's visible symptoms, such as, in this case left 
knee pain.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, he is not competent to report that he has a 
specific diagnosis of any left knee disorder as a result of 
an injury during service, because that assessment does not 
involve a simple diagnosis.  Therefore, the veteran's 
statements that he has a current left knee disability have no 
probative value because lay persons are not competent to 
offer medical opinions as to specific diagnoses that require 
special knowledge.  See Espiritu, 2 Vet. App. at 494-95.  

As there is no competent medical evidence of record that 
provides a diagnosis of a current left knee disorder, the 
Board must find that service connection for a left knee 
disability is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1995) (Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability).  The 
benefit of the doubt doctrine is not applicable in this case, 
because the preponderance of the evidence is against the 
claim for service connection.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Bilateral Hearing Loss and Tinnitus

In order for the veteran to be entitled to service connection 
for bilateral hearing loss, and tinnitus, the medical 
evidence must show a diagnosis of those disabilities.  After 
a careful review of the record, the Board finds that the 
competent medical evidence of record shows no complaints or 
treatment of bilateral hearing loss or tinnitus.  The first 
evidence of a complaint of bilateral hearing loss and 
tinnitus was in January 2006 when the veteran filed a claim 
for service connection for those disabilities.  The record 
does not contain any audiometric test results or competent 
medical evidence that the veteran has a hearing disability as 
defined under VA regulation.  See 38 C.F.R. § 3.385.

The only evidence supporting a finding of a current diagnosis 
of bilateral hearing loss consists of the lay statements from 
the veteran.  Lay persons can provide an eyewitness account 
of a veteran's visible symptoms.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  The veteran is competent to 
report hearing loss in general.  However, he is not competent 
to report that he meets the auditory decibel threshold that 
is required for the veteran's hearing impairment to be 
considered a disability under VA regulations, because that 
assessment does not involve a simple diagnosis.  Therefore, 
the veteran's statements that he has a current bilateral 
hearing loss disability have no probative value because lay 
persons are not competent to offer medical opinions as to 
specific diagnoses that require special knowledge.  Espiritu, 
2 Vet. App. at 494-95.  In the absence of competent medical 
evidence of the bilateral hearing loss, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In regards to the service connection claim for tinnitus, the 
Board acknowledges that the veteran is competent to testify 
on the subject of the presence of tinnitus.  See Espiritu, 2 
Vet. App. at 494-95.   However, the veteran did not provide 
any evidence including his own statements or medical 
treatment reports that would suggest the veteran had tinnitus 
in service or a continuity of symptomatology since service.  
In addition, the veteran is not competent to provide an 
opinion on whether the claimed tinnitus is etiologically 
related to service.  Espiritu, 2 Vet. App. at 494-95.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not warranted.    


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for residuals of a 
thoracic spine injury, claimed as a back injury, is reopened

2.  Entitlement to service connection for residuals of a 
thoracic spine injury is granted.

3.  Entitlement to service connection for a left knee 
disability is denied

4.  Entitlement to service connection for bilateral hearing 
loss is denied.

5.  Entitlement to service connection for tinnitus is denied.

REMAND

The veteran underwent a VA examination of his right knee in 
May 2006.  The examiner provided the veteran with a diagnosis 
of mild degenerative disease of the right knee.  However, the 
VA examiner did not provide an etiological opinion to 
determine whether the veteran's current degenerative joint 
disease is related to military service.  As the service 
treatment records note that the veteran sought treatment for 
his knee, the Board has determined that an etiological 
opinion is necessary to decide the claim.  See 38 C.F.R. § 
3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Barr v. Nicholson, 21 Vet. App. 303,  311 (2007) 
(holding that once the VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an orthopedist in 
order to determine the nature and 
etiology of any right knee disorder.  
The RO should provide the veteran's 
claims file to the examiner for review 
in conjunction with the examination.  
The examiner should advance an opinion 
as to whether any right knee disorder 
found on examination is at least as 
likely as not (i.e., a 50 percent or 
greater probability) etiologically 
related to the veteran's active 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a right knee disability, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



 ______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


